        Case 1:20-cv-00452-BLW Document 71-1 Filed 04/06/21 Page 1 of 3




LAWRENCE G. WASDEN
ATTORNEY GENERAL

STEVEN L OLSEN
Chief of Civil Litigation Division

LESLIE M. HAYES, ISB #7995                           STEPHANIE C. NEMORE, ISB # 9080
Deputy Attorney General                              Deputy Attorney General
Civil Litigation Division                            Idaho State Police
954 W. Jefferson Street, 2nd Floor                   700 South Stratford Drive
P.O. Box 83720                                       Meridian, Idaho 83642
Boise, Idaho 83720-0010                              Telephone: (208) 884-7050
Telephone: (208) 334-2400                            Facsimile: (208) 884-7228
Facsimile: (208) 854-8073                            stephanie.nemore@isp.idaho.gov
leslie.hayes@ag.idaho.gov                            Attorney for Defendants
Attorney for Defendants


                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

 JOHN DOE and RANDALL MENGES,                    Case No. 1:20-cv-00452

         Plaintiffs,                             DECLARATION OF COUNSEL
 vs.

 LAWRENCE WASDEN, Attorney General of
 the State of Idaho; KEDRICK WILLS,
 Colonel of the Idaho State Police Bureau of
 Criminal Investigation; LEILA MCNEILL,
 Bureau Chief of the Idaho State Police Bureau
 of     Criminal     Investigation  and    the
 INDIVIDUAL MEMBERS OF THE IDAHO
 CODE COMMISSION, all of the above in
 their official capacities,

         Defendants.


///

///

///
DECLARATION OF COUNSEL - 1
        Case 1:20-cv-00452-BLW Document 71-1 Filed 04/06/21 Page 2 of 3




I, Leslie M. Hayes, declare the following:

       1.        I am counsel of record for the Defendants.

       2.        On Monday, March 29, 2021, the Montana Attorney General’s Office provided me

a copy of a Joint Statement of Stipulated Facts filed in case 9:20-cv-00178-DLC, in the U.S.

District Court for the District of Montana. This document is provided as Exhibit A to this

declaration.

       3.        In the statement of stipulated facts, Randall Menges, the plaintiff in that case,

stipulates that he established residency in Butte, Montana in March 2021. He further stipulates

the he currently resides in Butte.

       4.        Upon discovering that Randall Menges is not an Idaho resident, I contacted the Sex

Offender Registry with this information.

       5.        I was further advised that Randall Menges has also registered in the State of Oregon

as of February 19, 2021.

       6.        At no time did Plaintiffs’ counsel contact me to disclose this change in

circumstances.

Pursuant to Idaho Code § 9-1406(1), I declare under penalty of perjury pursuant to the law of the

State of Idaho that the foregoing is true and correct.

       Dated this 6th day of April, 2021.


                                                      STATE OF IDAHO
                                                      OFFICE OF THE ATTORNEY GENERAL


                                                By:    /s/ Leslie M Hayes
                                                      Leslie M. Hayes
                                                      Deputy Attorney General



DECLARATION OF COUNSEL - 2
        Case 1:20-cv-00452-BLW Document 71-1 Filed 04/06/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 6th day of April, 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which caused the following parties or
counsel to be served by electronic means, as more fully reflected on the Notice of Electronic Filing.

Richard Eppink
American Civil Liberties Union of Idaho Foundation
REppink@acluidaho.org

Debra Groberg
Nevin, Benjamin, McKay &Bartlett, LLP
dgroberg@nbmlaw.com

Matthew Strugar
Law Office of Matthew Strugar
Matthew@matthewstrugar.com

Attorneys for Plaintiff

                                                             /s/ Leslie M Hayes
                                                      Leslie M. Hayes
                                                      Deputy Attorney General




DECLARATION OF COUNSEL - 3
